Name: Commission Regulation (EEC) No 241/80 of 1 February 1980 amending for the third time Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 80 Official Journal of the European Communities No L 27/25 COMMISSION REGULATION (EEC) No 241/80 of 1 February 1980 amending for the third time Regulation (EEC) No 1570/77 on price increases and reductions applicable to intervention on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1 570/77 (3) fixes the reductions applicable to cereals taken over by intervention agencies ; whereas, in view of the conditions in which durum wheat is harvested in certain regions of the Community, it is appropriate to provide for an increase in the percentage of broken grains allowed without price reduction and to align it on that applying to most other cereals ; Article 1 Regulation (EEC) No 1 570/77 is amended as follows : 1 . Article 4 ( 1 ) is amended to read as follows : ' 1 . Where the percentage of broken grains exceeds 3 % for durum wheat, common wheat, rye and barley and 4 % for maize, a reduction of 0-05 % shall be applied for each excess of 01 % .' 2 . Article 4 (2) is amended to read as follows : '2 . Where the percentage of grain impurities, including shrivelled grains, exceeds 1-5 % for durum wheat, 3 % for rye, 4 % for maize and 5 % for common wheat and barley, a reduction of 0.05 % shall be applied for each excess of 0-1 % .' 3 . Article 4 (5) is amended to read as follows : '5 . Where the percentage of durum wheat grains which have wholly or partly lost their vitreous aspect ("mitadinÃ ©") exceeds 20 % , including up to 4 % of common wheat grains, but does not exceed 40 % , including up to 4 % of common wheat grains, a reduction of 0-2 % shall be applied for each excess of 1 % or fraction of 1 % ; if that percentage exceeds 40 % , including up to 4 % of common wheat grains, a reduction of 0-3 % shall be applied for each excess of 1 % or fraction of 1 % .' Whereas the difference between the processing value of durum wheat, established on the basis of the inter ­ vention price, and the value of other cereals has increased considerably over the past 1 0 years ; whereas, by way of compensation, the quality require ­ ments for intervention should be tightened, in parti ­ cular by reducing the percentage of grain impurities allowed before applying the price reduction , to the level of the percentage set for such impurities in Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize and durum wheat (4) ; Whereas Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies (5), as last amended by Regulation (EEC) No 240/80 (6), provides, in the case of durum wheat, for a maximum 'mitadinÃ ©' grain content of 50 %, including a maximum of 4 % of common wheat ; whereas it is appropriate to amend accordingly Article 4 (5) of Regulation (EEC) No 1570/77 ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1980 . ( ¢) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 188, 26. 7 . 1979, p . 1 . (&gt;) OJ No L 174, 14. 7 . 1977, p . 18 . b) OJ No L 281 , 1 . 11 . 1975, p . 22 . (5 ) OJ No L 174, 14. 7. 1977, p. 15 . (6) See page 24 of this Official Journal . No L 27/26 Official Journal of the European Communities 2. 2 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1980 . For the Commission Finn GUNDELACH Vice-President